       Case 1:21-cr-00008-JPW Document 1 Filed 02/03/21 Page 1 of 6




                  ·UNITED STATES DISTRICT COURT
                .MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      NO. 1:21-CR- oe:,o ff

           V.                                 (JUDGE                         )

DONTE CHRISTIAN,
           Defendant.                         Filed under seal
                                                                            FILED
                            INDICTMENT                             HARRISBURG, PA

                                                                           FEB - 3 2021
                                 COUNT 1
                (False statement during purchase of fi~earm)   PER _          /(Jt"""'"' ld:::__ _--=-
                                                                           _....
                                                                             0 i;PUTY CbeRK


THE GRAND JURY,CHARGES:

     On or about April 6, 2018, in York County, within the Middle

District of Pennsylvania, the defendant,

                           DONTE CHRISTIAN,

knowingly made a false statement and representation to Gun Bunker

LLC, an entity licensed under the provisions of Chapter 44 of Title 18,

United States Code, with respect to information required by the
                                                                       I



provisions of Chapter 44 of Title 18, United States Code, to be kept in
                                                               l




the records of Gun Bunker LLC, in that the defendant did execute a

Department of Justice, Bureau of Alcohol, Tobacco, Firearms and

Explosives form 44 73, Firearms Transaction Record, to the effect that

his then-current state of residence and address were 204 Saint Charles
       Case 1:21-cr-00008-JPW Document 1 Filed 02/03/21 Page 2 of 6




Way, York, Pennsylvania, whereas in truth and in fact, those were not

his then-current state of residence and address ..

     All in violation of Title 18, United States Code, Section

924(a)(l)(A).




                                    2
         Case 1:21-cr-00008-JPW Document 1 Filed 02/03/21 Page 3 of 6




                                   COUNT2
                  (False statement during purchase of firearm)

  THE GRAND JURY FURTHER CHARGES:

        On or about April 24, 2018, in York County, within the Middle

  District of Pennsylvania, the defendant,
                           1
                               DONTE CHRISTIAN,

  knowingly made a false statement and representation to Freedom

  Armory, an entity licensed under the provisions of Chapter 44 of Title

  18, United States Code, with r<=rspect to information required by the

  provisions of Chapter. 44 of Title 18, United
                                          .
                                                States Code,I to be kept in

  the records of Freedom .Armory, in that the defendant did execute     a
  Department of Justice, Bureau    ot Alcohol, Tobacco, Firearms and
                                               \


  Explosives form 44 73, Firearms Transaction Record, to the effect that

  his then ·current _state of residence and address were 2·04 Saint Charles

  Way, York, Pennsylvania, whereas in truth and in fact, those were not

  his then-current state of residence and address. ·

       All in vio1ation of Title 18, United States Code, Section

- 924(a)(l)(A).




                                       3
       Case 1:21-cr-00008-JPW Document 1 Filed 02/03/21 Page 4 of 6




                                 COUNT3
                (False stitement during purchase of-firearm)

THE GRAND JURY FURTHER CHARGES:

      On or about September 29, 2018, in YorkCounty, within the

Middle District of Pennsylvania, the defendant,

                           DONTE CHRISTIAN,

knowingly made a false statement and representation to Gun Bunker

LLC, an entity licensed under the provisions of Chapter 44 of Title 18,
                                                           /


United States Code, with respect to information required by the

provisions of Chapter 44 of Title 18, United States Code, to be kept in

the records of Gun Bunker LLC, in that the defendant did execute a

Department of Justice, Bureau of Alcohol, Tobacco, Firearms and

Explosives form 44 73, Firearms Transaction Record, to the effect that

his then-current state of residence and address were 204 Saint Charles

Way, York, Pennsylvania, whereas in truth and in fact, those were not

his then-current state of residence and address.

     All in violation of Title 18,-United States Code, Section

924(a)(l)(A).




                                     4
        Case 1:21-cr-00008-JPW Document 1 Filed 02/03/21 Page 5 of 6




                                COUNT4
               (False statement during purchase of firearm)

 THE GRAND JURY FURTHER CHARGES:
                                '
      On or about November 1, 2018, in York County, within the Middle

 District of Pennsylvania, the defendant,

                          DONTE CHRISTIAN,

 knowingly made   a false statement and representation to Gun Bunker
 LLC, an entity licensed under the provisions of Chapter 44 of Title 18,

 United States Code, with respect to information required by the

 provisions of Chapter 44 of Title 18, United States Code, to be kept in

 the recorcls of Gun Bunker LLC, in that the defendant did execute a
                                                             _,)
 Department of Justice, Bureau of Alcohol, Tobacco, Firearms and

 Explosives form 4473, Firearms Transaction Record, to the effect that

 his then-current state of residence and address were 204 Saint Charles,

. York, Pennsylvania, wh~reas in truth and in fact, those were not his

 then ·current state of residence and address.




                    ·-               5
       Case 1:21-cr-00008-JPW Document 1 Filed 02/03/21 Page 6 of 6




     All in violation of Title 18, United States Code, Section
                                                  /
924(a)(l)(A).

                                              A TRUE BILL


BRUCE,D. BRANDLER
ACTING UN~ ~T~TES ATTORNEY                    Foreperson, Grand Jury

~✓~-
ARLori. MARCHIOLI                .
                                              ·
                                              DATE'
                                                      oi/r1J(io1., f
ASSISTANT U.S. ATTORNEY




                                                                       )




                                     6
